DETAILED ACTION
	Claims 1-15 are pending.
	Allowable Subject Matter
	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim recites a solid state switch driver circuit for controlling a solid state switch operated as a high side switch between a battery cell stack and  a load, the circuit comprising a voltage generation circuit configured to receive a supply voltage via a first input node, an output voltage of the battery via a second input node, a ground voltage via a first ground node, and a first control signal, wherein the circuit is configured to generate a drive voltage higher than the supply and output voltages according to the first control signal, and output the drive voltage to a first output node, a switch off circuit configured to receive an output voltage of the battery via a third input node, a ground voltage via a second ground node, a second control signal, and a third control signal, wherein the switch off circuit is further configured to output the out put voltage of the battery to a second output node according to the second and third control signals and a switch controller connected to the first output node and second output node, the switch controller configured to receive a ground voltage via a third ground node, and a fourth control signal and connect the first output node and a gate node of the solid state switch according to the fourth signal.
Prior art Ho (US 2019/0115628) teaches a voltage controlled conducting circuit (switch) for a battery comprising a high side switch 141 between a battery cell stack and a load 110 comprising a voltage generation circuit configured to receive voltage through a supply node via a first input, an output to a battery via a second input node, and a ground voltage via a ground node, and a first control signal Sc1 (par. 17-19, 72, fig. 3).  Ho does not teach that the switch is solid state and does not teach that  the circuit is configured to generate a drive voltage higher than the supply and output voltages according to the first control signal, and output the drive voltage to a first output node, a switch off circuit configured to receive an output voltage of the battery via a third input node, a ground voltage via a second ground node, a second control signal, and a third control signal, wherein the switch off circuit is further configured to output the output voltage of the battery to a second output node according to the second and third control signals and a switch controller connected to the first output node and second output node, the switch controller configured to receive a ground voltage via a third ground node, and a fourth control signal and connect the first output node and a gate node of the solid state switch according to the fourth signal.


    PNG
    media_image1.png
    564
    830
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729